DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 09/24/2020 has been entered and fully considered. Claims 1, 6-8, 10-13, 21-24 and 26-28 are pending, of which claim 1 is currently amended. It is noted that the markings in claim 1 do not accurately reflect the changes made compared to the previous version of the claim, in which each of the specific phenyl group-containing carbonate compounds listed in the Markush group is currently added to the claim. Claims 2-5, 9, 14-20 and 25 are cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10-13, 21-24 and 26-28 are rejected under 35 U.S.C. 103 as obvious over US 2010/0035147 A1 (Kotato) in view of JP 2000-058115 (Takahashi) and further in view of JP 2004-111169 (Shima).
Regarding claim 1, Kotato discloses a nonaqueous electrolytic solution comprising a nonaqueous solvent comprising a fluorine atom containing cyclic carbonate [0024], which is 4-fluoro-1,3-dioxolan-2-one [0125] and at least one unsaturated bond-containing cyclic carbonate [0024] selected from the group consisting of vinylene carbonate and 4-ethynyl-1,3-dioxolan-2-one [0121], an electrolyte salt dissolved in the nonaqueous solvent [0024], [0033], and at least 2 group-containing compound [0034], [0146], a phosphoric acid ester compound [0049], [0061], [0076], [0077], a carbon-carbon triple bond-containing compound, a carboxylic acid anhydride [0143], lithium difluorophosphate, lithium fluorophosphate [0130], lithium fluorosulfonate, lithium methyl sulfate, lithium ethyl sulfate, lithium propyl sulfate, a nitrile compound [0150], a benzene compound [0136], [0149], and a cyclic acetal compound, wherein a content of the 4-fluoro-1,3-dioxolan-2-one is 1% by volume or more and 5% by volume or less (0.5 wt% or more and 5 wt% or less, e.g. 1 wt%; % by volume is sufficiently similar to wt%) [0127], [0207], [0221], [0225], and wherein a content of the at least one unsaturated bond-containing cyclic carbonate selected from the group consisting of vinylene carbonate and 4-ethynyl-1,3-dioxolan-2-one is 0.2% by volume or more and 2.5% by volume or less, relative to a total volume of the nonaqueous solvent (0.3 wt% or more and 3 wt% or less, e.g. 1wt%; % by volume is sufficiently similar to wt%) [0123], [0207], [0221], [0225].
Kotato does not teach the claimed phenyl group-containing carbonate. Takahashi however teaches that in nonaqueous cells, the safety of a cell can be secured by using an electrolysis solution that acts effectively to a surcharge, by containing 2% by weight of a carbonate derivative expressed by the following formula:

    PNG
    media_image1.png
    225
    515
    media_image1.png
    Greyscale

wherein R1 is a phenyl group, a biphenyl group, or an alkylphenyl group and R2 is a C1-6 alkyl group or a phenyl group, of which 2-biphenylylmethyl carbonate (methyl 2-phenylphenyl carbonate) 

    PNG
    media_image2.png
    321
    382
    media_image2.png
    Greyscale

is listed as a specific example [0010]-[0013], [0026]-[0027]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to add 2% by weight of a biphenyl group-containing carbonate, as in Takahashi, to the nonaqueous electrolytic solution of Kotato, with the reasonable expectation of improving the safety to a surcharge.
The combination of Kotato and Takahashi does not teach that the phenyl group-containing carbonate is any of the specifically claimed compounds, in which the biphenyl group further includes either a phenyl group or a benzyl group at either the 4 or 6 position. Shima however teaches a similar carbonate derivative to that of Takahashi, also used in an electrolysis solution to improve the safety to surcharge in a nonaqueous electrolyte secondary battery, which is an aromatic carbonate denoted by the following formula:

    PNG
    media_image3.png
    103
    224
    media_image3.png
    Greyscale

wherein one to three of each of R1-R5 and R6-R10 are an organic group such as a phenyl group, and the remainder are hydrogen [0006]-[0008], [0011]-[0013], such that either a biphenyl group or a diphenyl phenyl group may both suitably used as the aromatic group on the carbonate. Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to substitute a diphenyl phenyl group for the biphenyl group in R1 of the compound of Takahashi, because both such groups are known from Shima as suitably 
Regarding claim 6, Kotato further discloses that the nonaqueous solvent further comprises a cyclic carbonate and a linear carbonate [0041], [0051], and the linear carbonate comprises both a symmetric linear carbonate and an asymmetric linear carbonate [0043], [0052].
Regarding claim 7, Kotato further discloses that the asymmetric linear carbonate comprises at least one selected from the group consisting of methyl ethyl carbonate, methyl propyl carbonate, methyl isopropyl carbonate, methyl butyl carbonate, and ethyl propyl carbonate [0043].
Regarding claim 8, Kotato further discloses that the cyclic carbonate comprises a plurality of compounds selected from the group consisting of ethylene carbonate, propylene carbonate, 1,2-butylene carbonate, and 2,3-butylene carbonate [0053].
Regarding claim 10, Kotato further discloses that the nonaqueous electrolytic solution comprises at least one selected from the group consisting of lithium difluorophosphate, lithium fluorophosphate, lithium fluorosulfonate, lithium methyl sulfate, lithium ethyl sulfate, and lithium propyl sulfate [0024], [0130].
Regarding claim 11, Kotato further discloses that the electrolyte salt comprises at least one lithium salt selected from the group consisting of LiPF6, LiBF4, LiN(SO2CF3)2, and LiN(SO2F)2 [0034].

Regarding claim 13, Kotato further discloses that the positive electrode includes an active material [0169] that comprises either a complex metal oxide including lithium and at least one selected from the group consisting of cobalt, manganese, and nickel [0170], or a lithium-containing olivine-type phosphate including at least one selected from the group consisting of iron, cobalt, nickel, and manganese [0171]. 
Regarding claim 21, Kotato further discloses that a concentration of the lithium salt is 0.7 mol/L or more and 3 mol/L or less [0040]. Although the claimed range of 1.1 M or more is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I. 
Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the lithium salt, because Kotato teaches that when the concentration of the electrolyte is too low, the electrical conductivity of the electrolytic solution may be insufficient, and when the concentration is too high, the electrical conductivity may be decreased due to an increase in viscosity, resulting in deterioration in battery performance [0040]. See MPEP 2144.05 II. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 22, Kotato further discloses that the nonaqueous electrolytic solution comprises at least one selected from the group consisting of lithium difluorophosphate and lithium ethyl sulfate [0130].
Regarding claim 23, Kotato further discloses that the nonaqueous electrolytic solution comprises the nitrile compound, wherein the nitrile compound is at least one selected from the group consisting of acetonitrile, propionitrile, succinonitrile, glutaronitrile, adiponitrile, pimelonitrile, suberonitrile, and sebaconitrile [0150].
Regarding claims 24 and 26, Kotato further discloses that the nonaqueous solvent further comprises from 3 to 50% by volume, or from 7 to 35% by volume, relative to a total volume of the nonaqueous solvent, of at least one selected from the group consisting of ethylene carbonate and propylene carbonate (the ratio of the alkylene carbonate, such as ethylene carbonate, to the total amount of the alkylene carbonate and the dialkyl carbonate is 15 vol % or more and 25 vol % or less, and the total amount of the alkylene carbonate and the dialkyl carbonate in the nonaqueous solvent is 90 vol % or more) [0051], [0207], [0221], [0225], and from 60 to 90% by volume, relative to a total volume of the nonaqueous solvent, of at least one linear ester selected from the group consisting of dimethyl carbonate, methyl ethyl carbonate, and diethyl carbonate (the ratio of diethyl carbonate to the total amount of the 
Regarding claim 27, Kotato further discloses that the content of the vinylene carbonate is 0.7 to 2.5% by volume, relative to a total volume of the nonaqueous solvent (0.3 wt% or more and 3 wt% or less, e.g. 1wt%; % by volume is sufficiently similar to wt%) [0123], [0207], [0221], [0225].
Regarding claim 28, Kotato does not teach an isocyanate compound.

Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the general formula of Shima is different from the claimed compounds, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Shima is not being relied on for its compounds as a whole, rather, Shima is merely relied on for its teaching that a diphenylphenyl group (when two of R1-R5 are a phenyl group) may be equivalently used in place of a biphenyl group (when one of R1-R5 is a phenyl group) in a 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the applicant argues that Shima does not teach a structure having a single phenyl group attached to the carbonate group, however, this feature is taught by Takahashi. See for example Takahashi’s chemical formula 6, paragraph [0027]. The applicant further argues that Takahashi does not teach that the phenyl group is substituted by either two phenyl groups or one phenyl and a benzyl group, however, this feature is taught by Shima, as explained above. In other words, although neither Takahashi nor Shima individually teaches a carbonate compound having a single phenyl group that is substituted by either two phenyl groups or one phenyl and a benzyl group, the claimed compound nevertheless is taught by their combination, by modifying the compound of Takahashi, which has a single phenyl group attached to the carbonate group, by applying the teaching of Shima, that two phenyl groups may be used in place of one phenyl group as substituents on the phenyl group attached to the carbonate group.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found in Shima at paragraph [0011], which teaches 1-3 substituents on the phenyl group attached to the carbonate group as equivalents, wherein the substituent may be a phenyl group [0012]. Note that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II.
In response to applicant’s argument that the claimed compounds are added to improve the battery characteristics, instead of as an overcharge protection as in Takahashi and Shima, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727